     Case 2:18-cv-00870-KRS-GBW Document 108 Filed 05/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


DR. GAVIN CLARKSON, an individual

               Plaintiff,

       vs.                                                  No. 2:18-cv-870-KRS/GBW

BOARD OF REGENTS OF NEW MEXICO
STATE UNIVERSITY, DAN HOWARD in his
individual capacity and official capacity as
Provost; JAMES HOFFMAN in his individual
capacity and official capacity as Dean; ENRICO
PONTELLI in his individual capacity and
official capacity as Hearing Officer, and
NANCY ORETSKIN in her individual capacity
and official capacity.

               Defendants.

  ORDER GRANTING UNOPPOSED MOTION TO WITHDRAW AND SUBSTITUTE
                           COUNSEL

       This matter is before the Court on Brian J. Pezzillo’s Unopposed Motion for Withdrawal

as Counsel and Notice of Substitution of Counsel. Mr. Pezzillo seeks to withdraw as counsel for

Plaintiff Dr. Gavin Clarkson and states that Dr. Clarkson consents to the withdrawal of counsel.

Counsel for Defendants has likewise been contacted and has no objection to the withdrawal and

substitution of counsel. Dr. Clarkson intends on proceeding in this matter, pro se, on his own

behalf. Dr. Clarkson’s contact information is as follows:

       1110 N. Tornillo
       Las Cruces, NM 88001
       gavin.clarkson@gmail.com
       713-791-4161
     Case 2:18-cv-00870-KRS-GBW Document 108 Filed 05/25/21 Page 2 of 2




      IT IS ORDERED that Brian J. Pezzillo’s Unopposed Motion for Withdrawal as Counsel

and Notice of Substitution of Counsel is GRANTED.



                                        ___________________________________
                                        United States Magistrate Judge
